1

2

3

4

5

6

7

8

9                                     UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12    ETUATE SEKONA,                                    No. 2:17-cv-0346-KJM-EFB P
13                       Plaintiff,
14           v.                                         ORDER SETTING SETTLEMENT
                                                        CONFERENCE
15    JOE A. LIZARRAGA, et al.,
16                       Defendants.
17

18          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

19   U.S.C. §1983. On October 26, 2018, the parties were ordered to inform this court’s ADR

20   division if they believed a settlement conference would be beneficial. ECF No. 36. After a

21   review of the parties’ responses, the court has determined that this case will benefit from a

22   settlement conference. Therefore, this case will be referred to Magistrate Judge Carolyn K.

23   Delaney to conduct a settlement conference at the U. S. District Court, 501 I Street, Sacramento,

24   California 95814 in Courtroom #24 on January 31, 2019 at 9:30 a.m.

25          Plaintiff shall have the option to appear at the settlement conference in person or by video

26   conference. In the event video conferencing capabilities are unavailable, plaintiff may appear by

27   telephone. Plaintiff will be required to return the attached form advising the court how he would

28   like to appear at the settlement conference so that the court may issue the appropriate orders. A

                                                       1
1

2    separate order and writ of habeas corpus ad testificandum will issue once it has been determined
3    how plaintiff will appear.
4             In accordance with the above, IT IS HEREBY ORDERED that:
5             1. This case is set for a settlement conference before Magistrate Judge Carolyn K.
6                 Delaney on January 31, 2019 at 9:30 a.m. at the U. S. District Court, 501 I Street,
7                 Sacramento, California 95814 in Courtroom #24.
8             2. Parties are instructed to have a principal with full settlement authority present at the
9                 Settlement Conference or to be fully authorized to settle the matter on any terms. The
10                individual with full authority to settle must also have “unfettered discretion and
11                authority” to change the settlement position of the party, if appropriate. The purpose
12                behind requiring the attendance of a person with full settlement authority is that the
13                parties’ view of the case may be altered during the face to face conference. An
14                authorization to settle for a limited dollar amount or sum certain can be found not to
15                comply with the requirement of full authority to settle1.
16            3. Plaintiff shall have the choice to attend the settlement conference in person or by
17                video. Within ten days after the filing date of this order, plaintiff shall return the
18                attached form notifying the court whether he would like to attend the settlement
19                conference in person or by video. If plaintiff chooses to appear by video and video
20                conferencing is not available, he may appear by telephone. If plaintiff does not return
21

22
     1
      While	the	exercise	of	its	authority	is	subject	to	abuse	of	discretion	review,	“the	district	court	has	the	
     authority	to	order	parties,	including	the	federal	government,	to	participate	in	mandatory	settlement	
23   conferences…	.”	United	States	v.	United	States	District	Court	for	the	Northern	Mariana	Islands,	694	F.3d	1051,	
     1053,	1057,	1059	(9th	Cir.	2012)(“the	district	court	has	broad	authority	to	compel	participation	in	mandatory	
24   settlement	conference[s].”).		The	term	“full	authority	to	settle”	means	that	the	individuals	attending	the	
     mediation	conference	must	be	authorized	to	fully	explore	settlement	options	and	to	agree	at	that	time	to	any	
25   settlement	terms	acceptable	to	the	parties.		G.	Heileman	Brewing	Co.,	Inc.	v.	Joseph	Oat	Corp.,	871	F.2d	648,	
     653	(7th	Cir.	1989),	cited	with	approval	in	Official	Airline	Guides,	Inc.	v.	Goss,	6	F.3d	1385,	1396	(9th	Cir.	1993).		
     The	individual	with	full	authority	to	settle	must	also	have	“unfettered	discretion	and	authority”	to	change	the	
26
     settlement	position	of	the	party,	if	appropriate.		Pitman	v.	Brinker	Int’l.,	Inc.,	216	F.R.D.	481,	485‐86	(D.	Ariz.	
     2003),	amended	on	recon.	in	part,	Pitman	v.	Brinker	Int’l.,	Inc.,	2003	WL	23353478	(D.	Ariz.	2003).		The	
27   purpose	behind	requiring	the	attendance	of	a	person	with	full	settlement	authority	is	that	the	parties’	view	of	
     the	case	may	be	altered	during	the	face	to	face	conference.		Pitman,	216	F.R.D.	at	486.		An	authorization	to	
28   settle	for	a	limited	dollar	amount	or	sum	certain	can	be	found	not	to	comply	with	the	requirement	of	full	
     authority	to	settle.		Nick	v.	Morgan’s	Foods,	Inc.,	270	F.3d	590,	596‐97	(8th	Cir.	2001).	
                                                                2
1

2       the form telling the court how he would like to attend the conference, the court will
3       issue orders for plaintiff to appear by video.
4    4. Parties are directed to submit confidential settlement statements no later than January
5       24, 2019 to ckdorders@caed.uscourts.gov. Plaintiff shall mail his confidential
6       settlement statement Attn: Magistrate Judge Carolyn K. Delaney, USDC CAED, 501 I
7       Street, Suite 4-200, Sacramento, California 95814 so it arrives no later than January
8       24, 2019. The envelope shall be marked “CONFIDENTIAL SETTLEMENT
9       STATEMENT.” Parties are also directed to file a “Notice of Submission of
10      Confidential Settlement Statement” (See L.R. 270(d)).
11

12      Settlement statements should not be filed with the Clerk of the Court nor served on
13      any other party. Settlement statements shall be clearly marked “confidential” with
14      the date and time of the settlement conference indicated prominently thereon.
15

16      The confidential settlement statement shall be no longer than five pages in length,
17      typed or neatly printed, and include the following:
18

19      a. A brief statement of the facts of the case.
20      b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon
21          which the claims are founded; a forthright evaluation of the parties’ likelihood of
22          prevailing on the claims and defenses; and a description of the major issues in
23          dispute.
24      c. A summary of the proceedings to date.
25      d. An estimate of the cost and time to be expended for further discovery, pretrial, and
26          trial.
27      e. The relief sought.
28

                                                3
1

2             f. The party’s position on settlement, including present demands and offers and a
3                history of past settlement discussions, offers, and demands.
4             g. A brief statement of each party’s expectations and goals for the settlement
5                conference, including how much a party is willing to accept and/or willing to pay.
6             h. If the parties intend to discuss the joint settlement of any other actions or claims
7                not in this suit, give a brief description of each action or claim as set forth above,
8                including case number(s) if applicable.
9    DATED: December 6, 2018.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     4
1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ETUATE SEKONA,                                    No. 2:17-cv-00346-KJM-EFB P
12                       Plaintiff,
13           v.                                        PLAINTIFF’S NOTICE ON TYPE OF
                                                       APPEARANCE AT SETTLEMENT
14   JOE A. LIZARRAGA, et al.,                         CONFERENCE
15                       Defendants.
16

17          Check one:

18

19          Plaintiff would like to participate in the settlement conference in person.

20

21          Plaintiff would like to participate in the settlement conference by video/telephone.

22

23

24

25
     Date                                             Etuate Sekona
26                                                    Plaintiff pro se
27

28

                                                       5
